DETAILED ACTION
The following is a first action on the merits of application serial no. 17/087254 filed 11/2/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
- “a transmission control unit (generic placeholder)……….configured to monitor an operating state of the transmission (function)” in claim 4.
-“the (motor control unit) (generic placeholder) MCU controls a motor torque of a motor (function)” in claim 10.
-“starting, by a hybrid control unit (generic placeholder), motor torque intervention……..(function)” in claim 11.
- “determining, by a transmission control unit (generic placeholder)……….whether the transmission enters the predetermined shift phase (function)” in claim 13.
-“reducing, by the (engine management system) (generic placeholder) EMS, the engine torque……..(function)” in claim 15.
-“controlling, by the (motor control unit) (generic placeholder) MCU, a motor torque of the motor (function)” in claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 3 and 20 recite the limitation “a P3-type automated manual transmission”. The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite, see MPEP 2173.05(b)(E).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al 20160137188. As to claim 1, Zhu discloses a hybrid electric vehicle (HEV) comprising: a hybrid control unit (160 via 120) including a processor and a non-transitory storage medium containing instructions executed by the processor ([0298]-[0300]), wherein the processor is configured to: start motor torque intervention (Figure 25, via 204) upon entering a predetermined shift phase during shifting (at T1); determine a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0108] lines 11-18); and perform motor torque compensation control based on the motor torque compensation amount ([0108] lines 11-18).

As to claim 11, Zhu discloses a motor torque compensating method of a hybrid electric vehicle (HEV), the method comprising: starting, by a hybrid control unit (160 via 120), motor torque intervention (Figure 25, via 204) upon entering a predetermined shift phase during shifting (at T1); determining, by the HCU, a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0108] lines 11-18); and performing, by the HCU, motor torque compensation control based on the motor torque compensation amount ([0108] lines 11-18).
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015142494 (with machine translation). As to claim 1, JP discloses a hybrid electric vehicle (HEV) comprising: a hybrid control unit (11 via 13) including a processor and a non-transitory storage medium containing instructions executed by the processor ([0048] in machine translation), wherein the processor is configured to: start motor torque intervention ([0068]) upon entering a predetermined shift phase during shifting (after T1); determine a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0068] lines 3-7); and perform motor torque compensation control based on the motor torque compensation amount ([0068] lines 3-7).

As to claim 11, JP discloses a motor torque compensating method of a hybrid electric vehicle (HEV), the method comprising: starting, by a hybrid control unit (11 via 13), motor torque intervention ([0068]) upon entering a predetermined shift phase during shifting (after T1); determining, by the HCU, a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0068] lines 3-7); and performing, by the HCU, motor torque compensation control based on the motor torque compensation amount ([0068] lines 3-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbach 20120129649 in view of Zhu and JP.  As to claim 1, Kaltenbach discloses a hybrid electric vehicle (HEV) configured to: start motor torque intervention (Figures 6, 7, 9 via MEM) upon entering a predetermined shift phase during shifting (at T1); determine a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0009] lines 8-13); and perform motor torque compensation control based on the motor torque compensation amount ([0009] lines 8-13). However, although it should be obvious that the system in Kaltenbach is based on control unit operations, the actual control units are not explicitly described as performing operations.
Zhu discloses a hybrid electric vehicle (HEV) comprising: a hybrid control unit (160 via 120) including a processor and a non-transitory storage medium containing instructions executed by the processor ([0298]-[0300]), wherein the processor is configured to: start motor torque intervention (Figure 25, via 204) upon entering a predetermined shift phase during shifting (at T1); determine a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0108] lines 11-18); and perform motor torque compensation control based on the motor torque compensation amount ([0108] lines 11-18).
JP discloses a hybrid electric vehicle (HEV) comprising: a hybrid control unit (11 via 13) including a processor and a non-transitory storage medium containing instructions executed by the processor ([0048] in machine translation), wherein the processor is configured to: start motor torque intervention ([0068]) upon entering a predetermined shift phase during shifting (after T1); determine a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0068] lines 3-7); and perform motor torque compensation control based on the motor torque compensation amount ([0068] lines 3-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Kaltenbach with control units for performing the operations as recited in view of Zhu and JP to ensure shift change can be carried out that is suitable for operating conditions of vehicle thus ensuring low cost operation of vehicle.

As to claim 2, Kaltenbach discloses wherein the predetermined shift phase is a section in which a clutch provided in a transmission of the HEV is released to shift a gear of the transmission (Figure 9, [0056] describes that the engine torque is reduced and the motor torque is increased when the shift clutch 8 or 9 is being disengaged).

As to claim 3, Kaltenbach discloses wherein the transmission is implemented with a P3- type automated manual transmission (Figure 2, where motor is connected to transmission output).

As to claim 4, Kaltenbach in view of Zhu and JP discloses further comprising: a transmission control unit (120 in Zhu and 13 in JP) connected to the HCU and configured to monitor an operating state of the transmission, wherein the TCU makes a request for engine torque reduction to an engine management system ([0051, lines 7-11 in Zhu and 12 in JP) connected to the TCU, when the transmission enters the predetermined shift phase after the shifting is started.

As to claim 5, Kaltenbach in view of Zhu and JP discloses wherein the EMS reduces the engine torque according to a pre-stored engine torque reduction control map and transmits the reduced engine torque to the HCU connected to the EMS ([0069] in JP describes the engine reduction being based on an engine reduction thresholds which would be obviously stored in the control units).

As to claim 6, Kaltenbach in view of Zhu and JP discloses wherein the TCU makes a request for the motor torque intervention to the HCU after making the request for the engine torque reduction ([0108], lines 11-18 in Zhu and [0068], lines 3-7 in JP).

As to claim 11, Kaltenbach discloses a motor torque compensating method of a hybrid electric vehicle (HEV), the method comprising: starting motor torque intervention (Figures 6, 7, 9, MEM) upon entering a predetermined shift phase during shifting (at T1); determining a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0009] lines 8-13); and performing motor torque compensation control based on the motor torque compensation amount ([0009] lines 8-13). However, although it should be obvious that the system in Kaltenbach is based on control unit operations, the actual control units are not explicitly described as performing operations.
Zhu discloses a motor torque compensating method of a hybrid electric vehicle (HEV), the method comprising: starting, by a hybrid control unit (160 via 120), motor torque intervention (Figure 25, via 204) upon entering a predetermined shift phase during shifting (at T1); determining, by the HCU, a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0108] lines 11-18); and performing, by the HCU, motor torque compensation control based on the motor torque compensation amount ([0108] lines 11-18).
JP discloses a motor torque compensating method of a hybrid electric vehicle (HEV), the method comprising: starting, by a hybrid control unit (11 via 13), motor torque intervention ([0068]) upon entering a predetermined shift phase during shifting (after T1); determining, by the HCU, a motor torque compensation amount by reflecting engine torque according to engine torque reduction control ([0068] lines 3-7); and performing, by the HCU, motor torque compensation control based on the motor torque compensation amount ([0068] lines 3-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Kaltenbach with control units for performing the operations as recited in view of Zhu and JP to ensure shift change can be carried out that is suitable for operating conditions of vehicle thus ensuring low cost operation of vehicle.

As to claim 12, Kaltenbach discloses wherein the predetermined shift phase is a section in which a clutch provided in a transmission of the HEV is released to shift a gear of the transmission (Figure 9, [0056] describes that the engine torque is reduced and the motor torque is increased when the shift clutch 8 or 9 is being disengaged).

As to claim 13, Kaltenbach in view of Zhu and JP discloses wherein the starting of the motor torque intervention includes: determining, by a transmission control unit (120 in Zhu and 13 in JP) connected to the HCU, whether the transmission enters the predetermined shift phase, after the shifting is started; and making, by the TCU, a request for engine torque reduction to an engine management system ([0051] lines 7-11 in Zhu and 12 in JP) connected to an engine and the HCU of the HEV when the TCU concludes that the transmission enters the predetermined shift phase.

As to claim 14, Kaltenbach in view of Zhu and JP discloses wherein the starting of the motor torque intervention further includes: making, by the TCU, a request for the motor torque intervention to the HCU after making the request for the engine torque reduction ([0108], lines 11-18 in Zhu and [0068], lines 3-7 in JP).


As to claim 15, Kaltenbach in view of Zhu and JP discloses wherein the determining of the motor torque compensation amount includes: reducing, by the EMS, the engine torque based on an engine torque reduction control map ([0069] in JP describes the engine reduction being based on an engine reduction thresholds which would be obviously stored in the control units); transmitting, by the EMS, the reduced engine torque to the HCU ([0069], lines 3-5); and calculating, by the HCU, the motor torque compensation amount, using the reduced engine torque ([0070]).

As to claim 20, Kaltenbach discloses wherein the transmission is implemented with a P3- type automated manual transmission (Figure 2, where motor is connected to transmission output).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbach in view of Zhu and JP as applied to claims 1-6 and 11-15 above, and further in view of DE 10201821504 (with machine translation). Kaltenbach in view of Zhu and JP discloses the processor determining the motor torque compensation amount based on the reduced engine torque, but doesn’t disclose the amount being determined according to a pre-stored motor torque intervention control map.
DE discloses a hybrid vehicle and shows that it is well known in the art to determine motor torque compensation amount according to a pre-stored motor torque intervention control map (abstract describes that it is well known in the art to provide predetermined torque compensation tables) to control the amount of compensation need for multiple drive sources.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Kaltenbach in view of Zhu and JP with a pre-stored motor torque intervention map further in view of DE to provide appropriate torque based on vehicle operation parameters to ensure efficient operation of vehicle.

Allowable Subject Matter
Claims 8-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
- (as to claim 8 in combination with claims 1, 2, 4, 5 and 6) wherein the motor torque intervention control map is a table in which a motor torque control amount and a motor torque control slope are defined for each shift phase and each engine torque with respect to each shift case and in combination with the limitations exactly as written in claim 8.
-(as to claim 17 in combination with claims 11-16) wherein the motor torque intervention control map is a table in which a motor torque control amount and a motor torque control slope are defined for each shift phase and each engine torque with respect to each shift case and in combination with the limitations exactly as written in claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Ruybal et al 20180118184 discloses a hybrid vehicle and shows that it is well known in the art to provide motor compensation torque during transmission shifting (Figure 15).
-Cho et al 20170096069 discloses a hybrid vehicle and shows that it is well known in the art to provide motor compensation torque during transmission shifting (Figures 1 and 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        September 10, 2022